DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 16-20 are canceled as stated above.
Notice of Allowance
Claims 1 & 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein a dimension of the one or more second layers in a direction parallel to the surface of the semiconductor substrate is smaller than a dimension of the first layers in the direction parallel to the surface of the semiconductor substrate.
Claims 10 & 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
 record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 10 including: wherein a dimension of the one or more second layers in a direction parallel to the surface of the semiconductor substrate is smaller than a dimension of the first layers in the direction parallel to the surface of the semiconductor substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813